Defendants appeal from a judgment in favor of the plaintiff for the sum of $291.65, entered upon the verdict of a jury in the Ulster county clerk’s office on the 29th day of September, 1939. The action was to recover a balance due upon an alleged account stated for goods sold and delivered by plaintiff’s assignor to the defendant Joseph W. Coughlin, the payment of which was guaranteed by the defendant Ruth Coughlin, to an amount not exceeding $200. Defendants conceded the sale and delivery of the merchandise, but denied an account stated, and also any liability on the part of the defendant Ruth Coughlin, claiming that she had already discharged any liability incurred by reason of her guaranty. Defendants further pleaded a counterclaim or setoff for goods sold and delivered to plaintiff’s assignor of the value and agreed price of $87.50. The verdict of the jury dismissing defendants’ counterclaim or setoff was not against the weight of the evidence. Defendants had the burden of proof on this issue, and, since the evidence produced by them was neither clear nor satisfactory, the jury had a right to reject such evidence. The verdict against Ruth Coughlin was proper. The language of her written guaranty negatives the theory that her *853obligation had been discharged by the payments claimed. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Sehenek and Poster, JJ.